Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Status of the Claims
Claims 17, 20-22, 25-27, and 30-32 are pending in the Amendment dated 09/30/2021.

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/30/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.


Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 17, 20-22, 25-27 and 30-32 are rejected under 35 USC 103 as being obvious over DE 102008061045A1 (IDS of 10/24/2019, hereinafter “DE ‘045”) in view of Alkayali. (US20090191294A1) or in view of Taylor (US2014/0018437A1). 

Applicant claims including claims 17, 25 and 31 of 09/30/2021 as follows: 

    PNG
    media_image1.png
    373
    851
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    321
    812
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    383
    788
    media_image3.png
    Greyscale

  
Determination of the scope and content of the prior art
(MPEP 2141.01)
DE ‘045 teaches a method for combatting or treating or protecting skin aging from UV radiation and/or infrared radiation, to repair damage caused by extrinsic skin aging or to improve the elasticity of skin by administering the below skin protective lotion composition (e.g., abstract, Example 2 –[0210] and its esters e.g., mono-, di- and triphosphoric esters as the active ingredient that have the advantage that they interact between the extracellular matrix and the fibroblasts increase and/or improve ([0118-0129] and claim 8 of prior art) and betaine (e.g., [0036]-[0037], the Examples, and claim 4 of prior art). In one embodiment ([0210]), DE ‘045 teaches the followings: 

    PNG
    media_image4.png
    609
    1032
    media_image4.png
    Greyscale

The said Example 2 of DE ‘045 discloses a skin protective topical lotion for applying to skin comprising 0.25% of trans–epsilon-viniferin which is trans-resveratrol dehydrodimer and is trans-resveratrol derivative and the amount is within the instant range of 0.001 to 10% or  0.002 to 3%; 1% of betaine which reads on the instant betaine and the amount is within the instant range of 0.01 to 10% or 0.1 to 10%; and physiologically acceptable medium including aqua; and the ratio between the  resveratrol and the betaine is 1:4 which is within the instant range of 1:1 and 1:500; the additional active agents including Caomint and Ridulisse C (=soy protein hydrolysate); the composition stimulates collagen synthesis which reduces wrinkle (e.g., abstract, [0007],[0015]-[0016], [0019], [0020], [0028], [0036], [0043], [0104], [0116], [0147] and claims 1 & 5 of prior art), and improve the elasticity of the skin and firmness of skin; DE ‘045 further teaches that the composition is administered by topical or oral route or injection ([0192]) (instant claims 17, 25 and 31 (in part) and claims 20-21, 26, 30 and 32); the composition comprising of 0.005-1% of epsilon-viniferin, e.g., trans form that is a dimer of resveratrol that may read on the instant trans-resveratrol and the amount is within the instant range of 0.002 to 3% and 0.1% to 3% or 0.2% to 1% of natural betaine or derivative compounds which reads on the instant betaine or its derivatives and the amount is within the instant range of 0.1 to 10% ([0036], [0040], [0066] and claims 1, 4 and 10 of prior art) wherein the said epsilon-viniferin is derived from plant ([0017]) (instant claim 27), and the said betaine is naturally occurring compounds and its salt ([0039]).
However, DE ‘045 does not expressly teach trans-resveratrol as instantly claimed. The deficiency is cured by Alkayali or Taylor. 
Alkayali teaches skin treatment for improving moisture retention of the skin comprising topically applying a composition comprising resveratrol or its derivatives for improving moisture retention of human skin ([0006]) and it has been known that resveratrol is used as anti-ageing agent ([0005]) and the used resveratrol includes trans-resveratrol, trans-epsilon-viniferin, etc. (claim 6 of prior art).  
Taylor teaches skin treatment of acne, skin inflammatory disorder, comprising topically applying a composition comprising cosmetically effective amount of resveratrol or its derivatives (abstract and [0033]) and it has been known that resveratrol is used as anti-ageing agent ([0094]) and the used resveratrol includes trans-resveratrol, trans-epsilon-viniferin, etc. (claim 4 of prior art).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and DE ‘045 is that DE ‘045 does not expressly teach the exact ratios of resveratrol to betaine of instant claims 17 & 25, and the exact ranges of resveratrol and betaine of instant claims 30-31. 
2. The difference between the instant application and DE ‘045 is that DE ‘045 does not expressly teach trans-resveratrol or fatty acid ester derivatives of instant claims 17, 25 and 31.  The deficiency is cured by Alkayali or Taylor.  
3. The difference between the instant application and DE ‘045 in view of Alkayali or Taylor is that DE ‘045/Alkayali or Taylor does not expressly teach skin thinning, fine lines, dull complexion, pigmentary spots of instant claims 20 and 26, and increase energy metabolism and/or the production of energy by skin cells of instant claim 22.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modifying the teachings of DE ‘045 
3. The recited cosmetic uses of instant claims 20, 22 and 26 would be implicit form the composition of DE ‘045 in view of Alkayali or Taylor because the same composition would provide same or very similar utilities and/or properties. That is the claimed features or intended uses are a natural result of the combination of elements. See Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary reference of Alkayali or Taylor disclosing skin aging by topically applying cosmetically effective amount of trans-resveratrol or its trans-epsilon resveratrol form onto the skin.  
Please note that the instant specification discloses trans-epsilon-viniferin belongs to the resveratrol or its derivatives ([0045]-[0053]), and its cis- or trans-resveratrol, viniferins, resveratrol esters, monomers, oligomols all are adapted to implement the claimed invention ([0072], [0082], [0083], [0100], [0107], [0108]). In particular, [100] of the instant specification states the combination of trans-resveratrol or trans-epsilon-viniferin and betaine provides synergistic effects.  Accordingly, unless there is a comparative test data between using trans-resveratrol + betaine (instant) and using trans-epsilon viniferin + betaine (closest art DE ‘045) to show that the instant combination is significantly superior to the closest art combination, replacing trans-epsilon viniferin of DE ‘045 composition-containing said viniferin and betaine with trans-resveratrol or derivatives of Alkayali or Taylor would have achieved nothing more than the predictable results (i.e., anti-ageing by improving moisture retention), as supported by the instant application.  
   In light of the foregoing, the instant invention is obvious over the applied art. 
 
Conclusion
All examined claims are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613